OppeR, J., concurring: The factor which I fear complicates and renders unnecessarily difficult the apparent problem posed here is the parties’ stipulation as to the fair market value of the Gulf States Building. While we are hot at liberty to disregard it, it seems obviously unrealistic and without it the situation would be the comparatively simple one exemplified by Charles Bertram Currier, 7 T. C. 980. The estate acquired and transmitted to petitioner the land and building subject to a long term lease. Because of that lease the value of land and building combined was apparently less than would have been the case under a more favorable agreement. It is this property, however, with all its attributes, which is being valued and the respondent may have been correct in his appraisal for estate tax purposes under all the circumstances. Bueltermann v. United States (C. C. A., 8th Cir.), 155 Fed. (2d) 597. What we should then be able to do is divide that over-all fair market value into an amount representing land on the one hand and building on the other. The depreciation allowed would then be a realistic figure. This is what we could and did do in the Currier case but are foreclosed from doing here by the parties’ stipulation. It is an unfortunate result but should not obscure the fundamental soundness of the underlying theory that “the taxpayer’s basis under section 113 (a) (5) was * * * the value of the interest in the land and the building [emphasis added] which he acquired by devise on the death of the decedent.” Bueltermann v. United States, supra, p. 601.